Advisory Action
Amendment Entry Disposition
The amendments made in the Response After Final Action are not entered. 

Remarks/AFCP 2.0 Request
Applicants assert that independent Claim 1 which includes the recited assembly/insertion step in the last three lines of Claim 1 is not a product-by-process claim (last paragraph on p. 6 to p. 7 of Applicants’ reply filed on November 30, 2021) as described in the previous rejection of Claim 1 in the Final Rejection (paragraph #7 of the Final Rejection having notification date of August 30, 2021).  The Examiner respectively disagrees with Applicants’ assertion.  Claim 1, lines 1-12 recites a final product of Applicants’ multi-stage rotary vane pump.  The last three lines of Claim 1 (i.e., Claim 1, lines 13-15) recite a product-by-process limitation (i.e., adapted insertion of the at least two rotor elements, the rotor shaft, and the partition wall in to the one-piece housing element) performed on the previously recited final product limitations in Claim 1, lines 1-12.  In contrast to Applicants’ conclusory assertion, Applicants’ specification clearly describes a process that includes the mounting step of the partition wall, the insertion step of the assembly that includes the partition wall, the mounting step of the vanes, and the mounting step of other component parts of the vacuum pump (see complete 2nd full paragraph on p. 8 of the specification).  The specification further describes that these insertion/mounting steps realize “a very simple and inexpensive mounting process.” (p. 8, second full paragraph, last three lines).  Thus, the manner in which the product is assembled (i.e., the insertion and mounting steps as explicitly described as such in the specification) does not lend any patentable weight to the [final] product being claimed (MPEP 2113).  The reasons above were previously described to Applicants in the Final Rejection on p. 17 of the Final Rejection.  Additionally, the claim suite contained no method claim when the case was originally filed that would otherwise encompass these explicitly described process steps delineated as such in the specification (and the Examiner further notes Applicants’ assertion did not further comment on this explicit description of these process steps in the specification as it relates to this issue).  The reasons above also apply for independent Claim 22 (in one-piece housing element (Claim 22, line 6) which is similar to that recited in Claim 1.  With this new amendment of Claim 22, however, a 35 U.S.C. 112 issue arises in that it is not understood with the one-piece housing element previously housing the rotor shaft how the rotor shaft having the partition wall and the sliding vane arranged in the slot can then be adapted for being inserted into the one-piece housing element (i.e., the rotor is already disposed in the one-piece housing element).       

For the reasons above Applicants’ AFCP 2.0 Request will not be treated under AFCP 2.0, but rather the Response After Final Action/Amendment will be treated under pre-pilot procedure.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday January 3, 2022

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746